Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-14, 18, 21-24 of U.S. Patent No. 10409884 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

The following claim table is presented for ease of comparing the instant claims with counterpart patented claims.

Instant claims 1-20
Patent claims    US 10409884 B2.
1. A method to identify sponsored media in a webpage, the method comprising: in response to 








2. The method as defined in claim 1, further including: generating a topology map of the webpage based on the document object model; and identifying a child node to examine by traversing the topology map. 
3. The method as defined in claim 1, further including: determining whether to include a user in a sample group in response to identifying the sponsored media; and based on a determination to include a user in the sample group, presenting the user with the sponsored media based on a second determination to include the user in a test group. 
4. The method as defined in claim 3, further including blanking the sponsored media based on the second determination to include the user in a control group. 
5. The method as defined in claim 3, further including presenting the user with the sponsored media based on a determination to exclude the user from the sample group. 
6. The method as defined in claim 1, further including repeatedly examining child nodes in a topology map of the webpage until at least 
7. The method as defined in claim 1, further including: repeating the search for the sponsored media until at least one of a sponsored media node has been identified or the first timer expires. 
8. The method as defined in claim 7, further including presenting the sponsored media during presentation of the webpage when the first timer expires. 
9. An apparatus to identify sponsored media in a webpage, the apparatus comprising: an initiator to: initiate a first timer having a first search time period and a second timer having a second search time period in response to an initiation of a search for sponsored media in a first branch of a document object model for a webpage, wherein the first search time period and the second search time period overlap; and terminate the search upon completion of traversing the first branch when the search reaches a document node that is at a root of the first branch, the first branch including a candidate node; and an impression logger to: in response identifying the candidate node as sponsored 









10. The apparatus as defined in claim 9, further including a topology mapper to: generate a topology map of the webpage based on the document object model; and identify a child node to examine by traversing the topology map. 
11. The apparatus as defined in claim 10, further including a candidate node identifier to determine the child node has a characteristic common to sponsored media nodes by comparing node types. 
12. The apparatus as defined in claim 11, wherein the candidate node identifier determines that a first node 
13. The apparatus as defined in claim 11, wherein the candidate node identifier repeats the search for the sponsored media until at least one of a sponsored media node has been identified or the first timer expires. 
14. The apparatus as defined in claim 9, further including: a surveyor to determine whether to include a user in a sample group in response to identifying the sponsored media; and a media presenter to present the user with the sponsored media based on a second determination by the surveyor to include the user in a test group. 
15. A tangible computer readable storage medium comprising instructions that, when executed, cause a machine to at least: initiate a first timer having a first search time period and a second timer having a second search time period, in response to an initiation of a search for sponsored media in a first branch of a document object model for a webpage, the first search time period and the second search time period overlap; terminate the search upon completion of traversing the first 







16. The tangible computer readable storage medium as defined in claim 15, wherein the instructions, when executed, cause the machine to: generate a topology map of the webpage based on the document object model; and identify a child node to examine by traversing the topology map. 
17. The tangible computer readable storage medium as defined in claim 15, wherein the instructions, when executed, cause the machine to determine that a first node is not the candidate 
18. The tangible computer readable storage medium as defined in claim 15, wherein the instructions, when executed, cause the machine to: determine whether to include a user in a sample group in response to identifying the sponsored media; and based on a determination to include a user in the sample group, present the user with the sponsored media based on a second determination to include the user in a test group. 
19. The tangible computer readable storage medium as defined in claim 15, wherein the instructions, when executed, cause the machine to repeatedly examine child nodes in a topology map of the webpage until at least one of a sponsored media node is identified or there are no further nodes to examine. 
20. The tangible computer readable storage medium as defined in claim 15, further wherein the instructions, when executed, cause the machine to: identify the first branch based on a tag included in the sponsored media, the tag identifiable by a tracker; in response to identifying the first branch, identify a first 

in response to determining that a first node of a document object model of the webpage is not a candidate node, determining, by executing an instruction via a processor, whether a child node of the first node is the candidate node based on determining that the child node has a characteristic common to sponsored media nodes in document object models; identifying, by executing an instruction via the processor, the candidate node as sponsored media when dimensions of the candidate node meet a geometric threshold of specified dimensions and match dimensions of replacement media; in response to identifying the candidate node as sponsored media, parsing, by executing an instruction via the processor, the sponsored media to generate monitoring information; modifying, by executing an instruction via the processor, a user agent setting to include a unique identifier; modifying, by executing an instruction via the processor, the webpage to cause the replacement media to be presented in place of the sponsored media during presentation of the webpage; and in response to the initiation of a search for the sponsored media in a first branch of the webpage, initiating, by executing an instruction via the processor, a first timer having a first search time period and a second timer having a second search time period, wherein the first search time period and the second search time period overlap, the search to be terminated upon completion of traversing the first branch when the search reaches a document node that is at a root of the first 
    2. The method as defined in claim 1, further including: generating a topology map of the webpage based on the document object model; and identifying the child node to examine by traversing the topology map. 
    3. The method as defined in claim 1, further including: determining whether to include a user in a sample group in response to identifying the sponsored media; and based on a determination to include a user in the sample group, presenting the user with the sponsored media based on a second determination to include the user in a test group. 
   

 4. The method as defined in claim 3, further including blanking the sponsored media based on the second determination to include the user in a control group. 
    5. The method as defined in claim 3, further including presenting the user with the sponsored media based on a determination to exclude the user from the sample group. 
    6. The method as defined in claim 1, further including repeatedly examining child nodes in a topology map of the webpage until at least one of a sponsored 
  

  7. The method as defined in claim 1, further including: repeating the search for the sponsored media until at least one of a sponsored media node has been identified or the first timer expires. 
    8. The method as defined in claim 7, further including presenting the sponsored media during presentation of the webpage when the first timer expires. 
 
    10. An apparatus to identify sponsored media in a webpage, the apparatus comprising: a candidate node identifier to, in response to a determination that a first node of a document object model of the webpage is not a candidate node, determine whether a child node of the first node is the candidate node based on a determination that the child node has a characteristic common to sponsored media nodes in document object models; a sampling candidate tester to identify the candidate node as sponsored media when dimensions of the candidate node meet a geometric threshold of specified dimensions and match dimensions of replacement media; an impression logger to: in response to the sampling candidate tester identifying the candidate node as sponsored media, parse the 
    11. The apparatus as defined in claim 10, further including a topology mapper to: generate a topology map of the webpage based on the document object model; and identify the child node to examine by traversing the topology map. 
    12. The apparatus as defined in claim 10, wherein the candidate node identifier is to determine the child node has a characteristic common to sponsored media nodes by comparing node types. 
   


    14. The apparatus as defined in claim 10, further including: a surveyor to determine whether to include a user in a sample group in response to identifying the sponsored media; and a media presenter to present the user with the sponsored media based on a second determination by the surveyor to include the user in a test group. 
     
    18. The apparatus as defined in claim 10, wherein the candidate node identifier repeats the search for the sponsored media until at least one of a sponsored media node has been identified or the first timer expires. 
     
    20. A tangible computer readable storage medium comprising instructions that, when executed, cause a machine to at least: in response to determining that a first node of a document object model of a webpage is not a candidate node, determine whether a child node of the first node is the candidate node based on determining that the child node has a characteristic common to sponsored media nodes in document object models; identify the candidate node as sponsored media when dimensions of the candidate 
    21. The tangible computer readable storage medium as defined in claim 20, wherein the instructions, when executed, cause the machine to: generate a topology map of the webpage based on the document object model; and identify the child node to examine by traversing the topology map. 
    22. The tangible computer readable storage medium as defined in claim 20, wherein the instructions, when executed, cause the machine to determine that the first node is not the candidate 
   

 23. The tangible computer readable storage medium as defined in claim 20, wherein the instructions, when executed, cause the machine to: determine whether to include a user in a sample group in response to identifying the sponsored media; and based on a determination to include a user in the sample group, present the user with the sponsored media based on a second determination to include the user in a test group. 
   
 24. The tangible computer readable storage medium as defined in claim 20, wherein the instructions, when executed, cause the machine to repeatedly examine child nodes in a topology map of the webpage until at least one of a sponsored media node is identified or there are no further nodes to examine. 


9. The method as defined in claim 1, further including: identifying the first branch based on a tag included in the sponsored media, the tag identifiable by a tracker; in response to identifying the first branch, identifying a first node of the first branch as a parent node; determining if the 
      




The difference between instant claim 1 and patented claim 1, as can be clearly seen from the above table, is that instant claim 1 does not specify the following:
“in response to determining that a first node of a document object model of the webpage is not a candidate node, determining, by executing an instruction via a processor, whether a child node of the first node is the candidate node based on determining that the child node has a characteristic common to sponsored media nodes in document object models; identifying, by executing an instruction via the processor, the candidate node as sponsored media when dimensions of the candidate node meet a geometric threshold of specified dimensions and match dimensions of replacement media”; and “modifying, by executing an instruction via the processor, the webpage to cause the replacement media to be presented in place of the sponsored media during presentation of the webpage”.
Similarly, the difference between instant claim 9 and patented claim 10, as can be clearly seen from the above table, is that instant claim 9 does not specify the following:

Regarding independent claim 15, the difference between independent claim 15 and patented claim 20 is that claim 15 does not specify the limitation that are similar to the one omitted as discussed in the above claim 1.
Dependent claims sets  {2-8}, {10-14}, {16-19} suffers with similar deficiencies as indicated above with  corresponding respective independent claim  1, 9, and 15 and with regard to respective patented claims {2-8}, {11-13, 18, 14}, and {21-24}.
Instant dependent claim 20, is a computerized implementation of method claim 9, and suffer from similar deficiencies as discussed above with regard to claim 1.

Claims 1-20 of the instant application merely broadens the scope of the claim 1-8, 10-13, 18, 21-24 and 9 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached Form pto-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        5/19/2021